DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukawa et al. (JP 2016-103623 (USPUB 2019/0181671 for English translation)).

As to Claim 1, Matsukawa discloses a battery charging system comprising: a charger (Figure 2, Element 10), and a plurality of batteries to be charged by the charger (Paragraph 39); the charger having a control section controlling an order of charging the plurality of batteries attached to the charger (Figure 5); the batteries each having a first attaching part provided at a front side of the battery, and a second attaching part provided at a rear side of the battery (Paragraph 39); the first attaching part being attachable to one of a battery attaching part of the charger and the second attaching part of another battery to transmit and receive electric power and information to and from one of the charger and the another battery (Paragraphs 39, 44, 53-54); the second attaching part being attachable to the first attaching part of another 
As to Claim 4, Matsukawa discloses a control method for a battery charging system including a charger and a plurality of batteries to be charged by the charger, the control method comprising the steps of: attaching a plurality of the batteries to be charged to a battery attaching part of the charger into a stack; preferentially charging a rearmost one of batteries in the stack which have not completed charging; and preferentially charging, when charging of the battery is completed, a rearmost one of other batteries in the stack which have not completed charging, this step being repeated until all the batteries to be charged have been charged (Figures 2 and 5, Paragraphs 39, 44, 53-54, 56, 82, and 93-96). 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa in view of Matsuda et al. (US 5,563,493).

As to Claim 2, Matsukawa discloses the battery charging system of claim 1, but does not expressly disclose wherein the control section of the charger performs control such that a temperature of a battery currently being charged is detected, and when the temperature detected exceeds a predetermined chargeable temperature range, charging of the battery is stopped, and a rearmost one of other batteries in the stack which have not completed charging is preferentially charged.  Matsuda discloses wherein the control section of the charger performs control such that a temperature of a battery currently being charged is detected, and when the temperature detected exceeds a predetermined chargeable temperature range, charging of the battery is stopped, and a rearmost one of other batteries in the stack which have not completed charging is preferentially charged (Figure 10, Column 10, lines 24-58).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Matsuda’s temperature control method, and add it to the device of 

As to Claim 3, Matsukawa and Matsuda disclose the battery charging system of claim 2, wherein when the temperature of the battery stopped from charging returns to within the chargeable temperature range, the control section of the charger resumes the charging of the battery and stops charging of the another battery currently being charged (Matsuda Figure 10, Column 10, lines 24-58). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ROBERT GRANT/Primary Examiner, Art Unit 2859